Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.:
OMARA CARDOSO
Plaintiff,
Vv.
WAL-MART STORES EAST, LP
Defendant.
/
COMPLAINT

COMES NOW, Plaintiff, OMARA CARDOSO (hereafter referred to as “Plaintiff’), by
and through her undersigned counsel, and hereby sues Defendant, WAL-MART STORES
EAST, LP (hereafter referred to as “Defendant’’) and as grounds alleges:

JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42

U.S.C. Sec. 1211, et seq. (“ADA”) and the Florida Civil Rights Act of 1992, Florida

Statutes, Chapter 760, et seq. (“FCRA”), to redress injuries resulting from Defendant’s

unlawful, disability-based discriminatory treatment of and retaliation against Plaintiff.

PARTIES
2, Plaintiff, OMARA CARDOSO, is an adult, female resident of Miami-Dade County,

Florida.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 2 of 14

3. Defendant, WAL-MART STORES EAST, LP, is a Foreign Limited Partnership
authorized to conduct business in the State of Florida and in Miami-Dade County,
Florida,

4, Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of
1992, Fla. Stat. Sec. 760.01, ef seg. since it employs fifteen or more employees for the
applicable statutory period; and it is subject to employment discrimination provisions of
the applicable statute, the FCRA.

3. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.

6. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760, et seq.

8. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.

9. At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.

JURISDICTION AND VENUE

10. This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C.
§§131, 1343, and 1367.

11, Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable

Court.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 3 of 14

12,

13.

14.

15.

16.

17.

18,

19.

20.

Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC’) and the Florida Commission on Human
Relations (hereafter referred to as “FCHR”).
Plamtiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC.
All conditions precedent for the filing of this action before this Honorable Court have
been previously met, including the exhaustion of all pertinent administrative procedures
and remedies.

FACTUAL ALLEGATIONS
On or about September of 2002, Plaintiff became employed by Defendant as a cashier.
Plaintiff's duties included operating scanners, receiving payments, issuing change,
counting money, and greeting customers.
During her employment with Defendant, Plaintiff was diagnosed with sleep apnea, panic
attacks, and depression.
Plaintiff immediately notified her supervisor of her medical condition.
Plaintiff has a disability within the meaning of 42 U.S.C. §12102. Plaintiff medical
condition substantially limits one or more major life activities, including her ability to
sleep, breathe, care for herself, and learning.
On or about December of 2018, Plaintiff requested a medical leave due to her medical
condition. Plaintiff provided Defendant with all the doctor’s documents requested by
Defendant.
Since Plaintiff notified Defendant of her decision to obtain a medical leave, Plaintiff's

supervisors changed their attitude toward her.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 4 of 14

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31,

32,

33.

Plaintiff was under medical treatment and medication that caused her to go to the
restroom regularly.

Plaintiff's supervisors would not allow her to go to the restroom.

Defendant was aware that Plaintiff needed to regularly use the bathroom.

Plaintiff's co-workers would go to restroom without requesting authorization from
supervisor,

Plaintiff would go to her supervisor’s office to ask for permission to use the restroom.
Plaintiff would knock on the door and her supervisor would not answer the door despite
them being in the office.

On several occasions, Plaintiff was called into the main office by Defendant simply to tell
Plaintiff that she needed to ask for permission before doing anything in the store.
Plaintiff's co-workers were not called into main office or told they needed to ask for
permission before doing anything at the store.

On or about June 2019, Plaintiff started suffering from asthma as a result chemical
compound exposure and dust.

Plaintiff's asthma substantially limited Plaintiff's ability to breathe, a major life activity.
Plaintiff notified her supervisor of her medical condition.

Two days after notifying her supervisor, Plaintiff met with a safety specialist who
notified Plaintiff that she could not take any breaks during her shift.

Plaintiff then spoke with one of her supervisors, Luis, and explained to him all the
incidents that were happening, such as not being able to use the restroom, being ignored
at the office, and not being allowed to take breaks.

Plaintiff reported to Luis that she was being discriminated against.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 5 of 14

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

AA,

45.

Defendant did not take any action to correct Plaintiff's situation.

On or about June 5, 2019, Plaintiff was informed by Luis that she was being terminated
by Defendant.

Plaintiff was qualified for her position as a cashier. Plaintiff worked for Defendant since
September of 2002.

Plaintiff's medical condition does not affect her performance as a cashier.

Plaintiff was able to perform the essential functions of a cashier with reasonable
accommodations.

Defendant refused to provide Plaintiff with reasonable accommodations.

On or about July 5, 2019, Plaintiff filed a complaint with the Florida Commission on
Human Relations.

On or about March 4, 2020, the U.S. Equal Employment Opportunity Commission issued
a “Notice of Suit Rights” to Plaintiff.

As a result of Defendant’s discriminatory and retaliatory treatment of Plaintiff based on
her disability, Plaintiff has suffered damaged and was forced to retain undersigned
counsel.

COUNT I
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

Plaintiff re-alleges and re-affirms Paragraphs 1-42 as is it is fully set forth herein.
Plaintiff is a member of a protected class under the ADA.

By the conduct described above, Defendant has engaged in discrimination against
Plaintiff because of Plaintiff's disability and subjected Plaintiff to disability-based

animosity.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 6 of 14

46. Such discrimination was based upon the Plaintiff's disability in that the Plaintiff would
not have been the object of discrimination but for the fact of her medical condition.

47. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the
law.

48, At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of
Plaintiff's employment with the Defendant.

49. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

50. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

51, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

52. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 7 of 14

to federal law, to punish the Defendant for its actions and to deter it, and others, from
such action in the future.

53. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this
Honorable Court grants relief.

54, The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers
from discriminating against qualified individuals because of a disability “in regard to job
application procedures, the hiring, advancement, or discharge or employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”
42 U.S.C. Sec. 12112.

55. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

56. Defendant is a covered employer to which the ADA applies.

57, Defendant terminated and disqualified Plaintiff form employment because of Plaintiff’s
disability.

58. Defendant made no individualized assessment to determine whether Plaintiff could
perform the essential functions of the job and be employed by Defendant, or whether a
reasonable accommodation would enable him to be employed by Defendant, as required
under the ADA.

59. Defendant’s termination and disqualification of Plaintiff on the basis of her disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable him to be

employed by Defendant violated the ADA.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 8 of 14

60.

As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both

economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a.

61,

62,

63.

64.

Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,
and with reckless disregard for Plaintiff’s rights;

Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT It
RETALIATION IN VIOLATION OF THE ADA

Plaintiff re-alleges and re-affirms Paragraphs 1-42 as is it is fully set forth herein.
Plaintiff is a member of a protected class under the ADA.

By the conduct described above, Defendant retaliated against Plaintiff for exercising
rights protected under the ADA.

Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the

law.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 9 of 14

65.

66.

67.

68,

As aresult of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived Plaintiff of statutory rights under
federal law.

The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others from such
action in the future.

Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices and until this honorable

Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a.

Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,
and with reckless disregard for Plaintiff's rights;

Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

Enter an award against Defendant and award Plaintiff compensatory damages for mental

anguish, personal suffering, and loss of enjoyment of life;
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 10 of 14

69.

70.

71.

72.

73,

74.

75.

Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT UI
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

Plaintiff re-alleges and re-affirms Paragraphs 1-42 as is it is fully set forth herein.
Plaintiff is a member of a protected class under the FCRA.

By the conduct described above, Defendant has engaged in discrimination against
Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-based
animosity.

Such discrimination was based upon the Plaintiff's disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered a work-
related injury/medical condition.

Defendant’s conduct complained of herein is willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the
law.

At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of
Plaintiff's employment with the Defendant.

Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

actions.
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 11 of 14

76.

77.

78.

79.

As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice and reckless indifference to the Plaintiff's statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law to punish the Defendant for its actions and to deter it, and others from such
action in the future.

Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this

Honorable Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and pre-judgment interest at amounts to be provided at trial for
the unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for

mental anguish, personal suffering, and loss of enjoyment of life;
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 12 of 14

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and
e. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IV
RETALIATION IN VIOLATION OF THE FCRA

80. Plaintiff re-alleges and re-affirms Paragraphs 1-42 as is it is fully set forth herein.

81. Plaintiff is a member of a protected class under the FCRA

82. By the conduct described above, Defendant retaliated against Plaintiff for exercising
rights protected under the FCRA

83. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the
law.

84. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

85. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived Plaintiff of statutory rights under
federal law.

86. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 13 of 14

to federal law, to punish the Defendant for its actions and to deter it, and others from such

action in the future.

87. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

damages as a result of Defendant’s discriminatory practices and until this honorable

Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a.

Adjudge and decree the Defendant has violated the FCRA, and has willfully,
intentionally, and with reckless disregard for Plaintiff's rights;
Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;
Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;
Award Piaintiff the costs of this action, together with reasonable attorney’s fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted

GALLARDO LAW OFFICE, P.A,
8492 SW 8* Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088
Case 1:20-cv-21751-DPG Document1 Entered on FLSD Docket 04/27/2020 Page 14 of 14

 

Fla. Bar No.: 2422
